DETAILED ACTION
Status of Claims:  
Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 and 9-10 are objected to because of the following informalities:  
Regarding claim 1, the phrase “so as to purify” in line 17 should be –so as to be purified--.
Regarding claim 2:
the phrase “the water inflow and outflow” in line 5 should be –for water inflow and outflow--; 
the phrase “a water channels and a sluice valves” in lines 5-6 should be –water channels and sluice valves--, or –a water channel and a sluice valve--; 
the phrase “sluice valve” in line 5 should be –gate valve, for consistency with the instant specification (see para. 0032) and claim 10; 
and, the phrase “is interconnected each other” in line 6 should be –interconnected to each other--.
Regarding claim 9, the ranges in lines 3-5 should be denoted with a dash symbol “-“ instead of the tilde symbol “~” because the tilde symbol is conventionally used to represent “about” and this meaning does not appear to be intended for the recited ranges.
Regarding claim 10, the phrase “the stirring power” in lines 4-5 should be –the impeller stirring power--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-10, the term "high" in line 1 of each claim is a relative term which renders the claims indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “high concentration” shall be broadly interpreted to include any concentration of powder carriers.

Regarding claim 1, the term “HPB” in line 3 renders the claim indefinite because it is not clear from the claim nor from the instant specification what the full term is for the acronym, and therefore it is not clear whether HPB is describing a material, function or other feature of the biochemical tank.  For 
The term "high-efficient" in line 3 and in line 16 of claim 1 is a relative term which renders the claim indefinite.  The term "high-efficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, “high-efficient” shall be broadly interpreted to be inherent to any clarification tank.
Claim 1 recites the limitation "the discharged excess sludge" in line 17.  There is insufficient antecedent basis for this limitation in the claim and it is suggested to recite –a discharged excess sludge--. 
The phrase “(3) Transporting the mixture” in line 13 renders the claim indefinite because it is not clear which mixture is being transported, whether the mixture in the anaerobic zone, the anoxic zone or the aerobic zone.  For the purposes of examination, step 3’s transporting of “the mixture” shall be broadly interpreted to be from the aerobic zone as depicted in instant Fig. 3.
Claim 1 recites the limitation "the next treatment" in line 24.  There is insufficient antecedent basis for this limitation in the claim and it is suggested to recite –a next treatment--. 
The phrase “after recycling the compound powder carrier” in line 25 renders the claim indefinite because a recycling step is not recited in claim 1 and therefore it is not clear whether “after recycling” requires step (6) to occur after step (4) or (5).

Claim 6 recites the limitations "the powder biological carrier" in lines 3-4 and “the alternative carbon source” in line 4.  There is insufficient antecedent basis for these limitations in the claim and it is suggested to recite –a powder biological carrier—and –an alternative carbon source--. 


Regarding claim 7, the phrase “the stirring device” in line 3 renders the claim indefinite because it is not clear which of the stirring devices is required to be an impeller agitator, whether the stirring device in one of the anaerobic cells, one of the anoxic cells or one of the aerobic cells. For the purposes of examination, at least one stirring device is required to be an impeller agitator.

Regarding claim 10, the terms “precisely” in line 4 and “special” in line 5 render the claim indefinite because they are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree to be considered “precisely” and “special” and, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “precisely” and “special” shall be broadly interpreted to be inherent to any centralized control system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Boltz et al. (US 10,138,148 B2) in view of Sun et al. (US 9,045,356 B2).

Regarding claim 1, per the interpretations noted above, Boltz teaches a new biological fluidized bed process (bioreactor 210 with mobile biofilm 220 and suspended growth 218 substantially evenly distributed throughout) (see Fig. 3; col. 18, lines 40-48) with high concentration powder carriers (mobile biofilm; biofilm substratum is particulate in nature, which is interpreted to read on “powder”, and includes such materials as powdered lignocellulosic material, sand, non-biodegradable bacterial 
(1) Flowing the wastewater through a coarse screen transferring to a grit chamber, and then entering the HPB biochemical tank (processing municipal wastewater involves four main process components: preliminary treatment, e.g. screening and grit removal) (see col. 1, lines 57-63); 
(2) Dividing the HPB biochemical tank successively into an anaerobic zone, an anoxic zone, an aerobic zone (in some embodiments, the bioreactor includes aerobic conditions, anoxic conditions, anaerobic conditions, or a combination of two or more thereof; in some embodiments, the bioreactor of Fig. 3 is partitioned into two or more zones; the bioreactor is subject to anoxic or anaerobic conditions inside the bioreactor (or bioreactor zone) instead of aerobic conditions, thus one may instantly envisage any order of anaerobic, anoxic and aerobic zones in a partitioned bioreactor) (see col. 4, lines 5-7; col. 19, lines 56-65) and a concentrated separation zone (liquid-solid separation unit 240) along the flow direction of the wastewater (see Fig. 3), adding a compound powder carrier (mobile biofilm substratum includes such materials as powdered lignocellulosic material, sand, non-biodegradable bacterial materials and synthetic particles; the mobile biofilm comprises grafted copolymers of lignocellulosic particles with the synthetic polymers or copolymers) (see col. 6, lines 34-42; col. 14, lines 47-50 and 56-57) into the anaerobic zone, the anoxic zone and the aerobic zone respectively (the bioreactor effluent contains mobile biofilm, and thus the mobile biofilm is added to each bioreactor zone as effluent flows 
(3) Transporting the mixture into the concentrated separation zone and concentrating and separating (liquid-solid separation unit 240), wherein a concentrate returns back to the anaerobic zone (return activated sludge is directed to the bioreactor through return activated sludge inlet 248) (see col. 19, lines 19-21; Fig. 3), a supernatant from the concentrated separation zone is discharged and flows through the high-efficient clarification tank, the filter tank and the disinfection tank so as to purify (series of processing steps; secondary effluent outlet 244 is isolated for disposal or other final treatments employing conventional technologies; tertiary treatment may include chemically enhanced tertiary clarification, granular media filtration or advanced oxidation processes; prior to discharging the effluent disinfection may be accomplished and is typically included in tertiary treatment) (see col. 1, line 47; col. 19, lines 15-17; col. 2, lines 24-32), and the discharged excess sludge is transported to a compound powder carrier cyclone separation and recovery system (compacted particulate matter becomes underflow that exits liquid-solid separation unit outlet 240 to solid-solid separation unit 230, which is a hydrocyclone) (see col. 19, lines 10-12 and 21-23); 
(4) Separating the compound powder carrier from the compound powder carrier cyclone separation and recovery system (solid-solid separation unit 230 has second outlet 236 leading to reintroduction inlet 235 that returns the separated mobile biofilm to bioreactor 210) (see col. 19, lines 26-32; Fig. 3); 

(6) Dehydrating the residual part of the excess sludge for the next treatment, after recycling the compound powder carrier (waste activated sludge to be disposed of or directed to other final treatments employing conventional technologies; the disposed sludge may be subjected to further treatment(s) such as thickening, digestion and/or dewatering) (see col. 19, lines 26-30; col. 7, lines 21-26).
Boltz does not explicitly specify tanks for the filtration and disinfection processes, however Boltz further discloses the use of process tanks (see col. 2, line 65 and Fig. 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the granular media filtration and disinfection treatment to be in tanks as further taught by Boltz because tanks are a conventional way of configuring treatment processes. 
Boltz discloses that prior to discharging the effluent, disinfection may be accomplished, and thus disinfection is suggested as a final step and thus it would have been obvious to one of ordinary skill in the art before the effective filing date for the disinfection tank to be successively connected to the upstream tanks.  Boltz does not explicitly teach the high-efficient clarification tank is successively connected to the filter tank, however it would have been obvious to one of ordinary skill in the art before the effective filing date to have the high-efficient clarification tank be successively connected to the filter tank because such a configuration would reduce the quantity of solids which would need to be filtered out in the filter tank and thus extend the filtration capacity of the filter tank. 
Boltz does not explicitly teach a step of flowing the wastewater through a coarse screen and a lifting pump, lifting to a fine screen and a grit chamber prior to entering the HPB biochemical tank.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the coarse screen and grit chamber in step (1) of Boltz to include a lifting pump and a fine screen configured with the Boltz coarse screen and grit chamber as taught by Sun because such a configuration of devices is known in the art for pre-treatment and thus achieves predictable results to remove large, non-biodegradable particulate matter (see Boltz, col. 1, lines 60-63).

Regarding claim 6, Boltz, as modified by Sun, teaches the new biological fluidized bed process with high concentration powder carriers used for the treatment of municipal wastewater according to claim 1.
The limitations “wherein the compound powder carrier is formed by compounding the powder biological carrier and the alternative carbon source” in lines 3-4 constitute product-by-process limitations and patentability of product-by-process limitations are based on the product itself, and not on its method of production (see MPEP § 2113 (I)). Nevertheless, per the interpretation noted above, Boltz teaches wherein the compound powder carrier is formed by compounding the powder biological carrier and the alternative carbon source (the particles are formed from or include carbon, such as carbon black, or activated carbon, thus Boltz suggests the powdered lignocellulosic particles include carbon) (see Boltz, col. 14, lines 56-57).

Claims 2-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boltz et al. (US 10,138,148 B2) and Sun et al. (US 9,045,356 B2) as applied to claim 1 above, and further in view of Sugawara et al. (US 2016/0220964 A1).

Regarding claim 2, Boltz, as modified by Sun, teaches the new biological fluidized bed process with high concentration powder carriers used for the treatment of municipal wastewater according to claim 1.
Boltz, as modified by Sun, does not explicitly teach wherein the anaerobic zone, the anoxic zone, the aerobic zone, and the concentrated separation zone are all divided into several independent cells and each independent cell is interconnected to each other. 
Boltz further teaches the division of a bioreactor into several independent cells and each independent cell is interconnected to each other (any bioreactor described herein can be a partitioned bioreactor where one or more partitions are positioned parallel or perpendicular to the direction of flowing wastewater in a bioreactor thereby creating, respectively, bioreactors in parallel or in series) (see Boltz, col. 8, lines 45-51 and 57-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the anaerobic zone, the anoxic zone, the aerobic zone, and the concentrated separation zone of Boltz to be divided into several independent cells and interconnected to each other as further taught by the Boltz partitioned bioreactors because having additional independent cells for each zone provides increased capacity and redundancy of each treatment zone to enable continuous treatment.
Per the interpretations noted above, Boltz, as modified by Sun, does not explicitly teach that each of the independent cells is separately controlled the water inflow and outflow by a water channels and a sluice valves, and equipped with a bypass valve.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the independent cells of Boltz, as modified by Sun, to each include a water channel, a sluice valve and a bypass valve for separately controlling water inflow and outflow as taught by Sugawara because such a configuration is known in the art for flow control and thus achieves predictable results to control flow for purposes such as treatment durations, and for bypassing an independent cell for purposes such as maintenance.

Regarding claim 3, Boltz, as modified by Sun and Sugawara, teaches the new biological fluidized bed process with high concentration powder carriers used for the treatment of municipal wastewater according to claim 2, wherein the HPB biochemical tank is equipped with a feeder, which is used to add the compound powder carrier to each of the cells in the anaerobic zone, the anoxic zone and the aerobic zone (a feeder is inherent in order to add the compound powder carrier into the HPB biochemical tank, and, as disclosed by Boltz in col. 21, line 49 to col. 22, line 4, to replace lost or degraded mobile biofilm continuously or periodically).

Regarding claim 4, Boltz, as modified by Sun and Sugawara, teaches the new biological fluidized bed process with high concentration powder carriers used for the treatment of municipal wastewater according to claim 3, wherein each of the cells in the anaerobic zone, the anoxic zone and the aerobic 

Regarding claim 5, Boltz, as modified by Sun and Sugawara, teaches the new biological fluidized bed process with high concentration powder carriers used for the treatment of municipal wastewater according to claim 2, wherein each of the cells in the concentrated separation zone is equipped with a concentrated machine, each of which is used to concentrate and separate a corresponding mixture (compacted particulate matter exits the liquid-solid separation unit 240 through outlet 246, and secondary effluent exits outlet 244; the liquid-solid separation unit include, but are not limited to, membrane filtration units, clarification or sedimentation tank units, granular media filtration units, dissolved air flotation units, ballasted flocculation clarification or sedimentation units, centrifuges, and the like) (see Boltz, Fig. 3; col. 6, lines 43-50).

Regarding claim 7, per the interpretation noted above, Boltz, as modified by Sun and Sugawara, teaches the new biological fluidized bed process with high concentration powder carriers used for the treatment of municipal wastewater according to claim 4, wherein the stirring device is an impeller agitator (anaerobic and anoxic bioreactors require an agitator such as a propeller, impeller, and the like to evenly distribute contents through the bioreactor) (see Boltz, col. 19, line 63 to col. 20, line 6).

Regarding claim 8, Boltz, as modified by Sun and Sugawara, teaches the new biological fluidized bed process with high concentration powder carriers used for the treatment of municipal wastewater 

Regarding claim 9, Boltz, as modified by Sun and Sugawara, teaches the new biological fluidized bed process with high concentration powder carriers used for the treatment of municipal wastewater according to claim 8.
Per the interpretation noted above, Boltz, as modified by Sun and Sugawara, does not explicitly teach wherein each of the cells is a square with length of 2 ~ 15 m and the water depth is 5 ~ 8.5 m. However, as the claimed cells would not perform differently than the prior art cells, absent new and unexpected results, changes in shape or size do not patentably distinguish the claimed cells from the prior art cells (see MPEP § 2144 (IV)(A)-(B)).
Per the interpretations noted above, Boltz, as modified by Sun and Sugawara, does not explicitly teach wherein the outer edge linear velocity of the impeller is 1 ~ 2 m/s, and the stirring power per unit volume of water is 3 ~ 6 W/m3. However, the impeller, which inherently has operating conditions of an outer edge linear velocity and a stirring power, is used to distribute contents evenly throughout the bioreactor (see Boltz, col. 20, lines 3-6) and thus all of the operating conditions of the impeller, such as the outer edge linear velocity and the stirring power, are result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the outer edge linear velocity and the stirring power of the impeller during routine operation to determine the optimum or workable ranges to achieve even distribution of the cell contents. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boltz et al. (US 10,138,148 B2), Sun et al. (US 9,045,356 B2) and Sugawara et al. (US 2016/0220964 A1) as applied to claims 1-4 above, and further in view of Ledwell et al. (US 2016/0272519 A1).

Regarding claim 10, per the interpretations noted above, Boltz, as modified by Sun and Sugawara, teaches the new biological fluidized bed process with high concentration powder carriers used for the treatment of municipal wastewater according to claim 4, wherein the gate valve, the stirring device, the compound powder carrier cyclone separation and recovery system and the feeder are precisely controlled and coordinated by a special control system (control equipment are employed to control the treatment units) (see Boltz, col. 10, lines 39-43). 
Boltz, as modified by Sun and Sugawara, does not explicitly teach that the control system is centralized.
Per the interpretations noted above, Ledwell teaches a process for the treatment of municipal wastewater (see para. 0002-0003), wherein the components of the treatment system are precisely controlled and coordinated by a special centralized control system (the centralized control system 310 has multiple control loops for dosing treatment zones) (see para. 0267-0268, 0277-0278 and 0283-0284).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control system of Boltz, as modified by Sun and Sugawara, to be centralized as taught by Ledwell because such a control system configuration is known in the art and can improve operational efficiency (see Ledwell, para. 0268). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        August 14, 2021